 




Exhibit 10.1

AMENDED AND RESTATED 2001 MOODY’S CORPORATION

KEY EMPLOYEES’ STOCK INCENTIVE PLAN
 

1. Purpose of the Plan

      The purpose of the Plan is to aid the Company and its Affiliates in
securing and retaining key employees of outstanding ability and to motivate such
employees to exert their best efforts on behalf of the Company and its
Affiliates by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key employees
will have in the welfare of the Company as a result of their proprietary
interest in the Company’s success.

 

2. Definitions

      The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:



        (a) Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.           (b) Affiliate: Any entity (i) 20% or more of the
voting equity of which is owned or controlled directly or indirectly by the
Company, or (ii) that had been a business, division or subsidiary of the
Company, the equity of which has been distributed to the Company’s shareholders,
even if the Company thereafter owns less than 20% of the voting equity.    
      (c) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.           (d) Beneficial Owner: As such term is
defined in Rule 13d-3 under the Act (or any successor rule thereto).          
(e) Board: The Board of Directors of the Company.           (f) Change in
Control: The occurrence of any of the following events:



        (i) any “Person” as such term is used in Section 13(d) and 14(d) of the
Act (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities;
          (ii) during any period of twenty-four months (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(e)(i), (iii) or (iv) of the Plan, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director designated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;           (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation (A) which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by

 



--------------------------------------------------------------------------------



 



  remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation and (B) after which no Person would hold 20% or
more of the combined voting power of the then outstanding securities of the
Company or such surviving entity; or           (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.



        (g) Code: The Internal Revenue Code of 1986, as amended, or any
successor thereto.           (h) Committee: The Governance and Compensation
Committee of the Board, or any successor thereto or other committee designated
by the Board to assume the obligations of the Committee hereunder.          
(i) Company: Moody’s Corporation, a Delaware corporation.          
(j) Disability: Inability to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment which
constitutes a permanent and total disability, as defined in Section 22(e)(3) of
the Code (or any successor section thereto). The determination whether a
Participant has suffered a Disability shall be made by the Committee based upon
such evidence as it deems necessary and appropriate. A Participant shall not be
considered disabled unless he or she furnishes such medical or other evidence of
the existence of the Disability as the Committee, in its sole discretion, may
require.           (k) Effective Date: The date on which the Plan takes effect,
as defined pursuant to Section 17 of the Plan.           (l) Fair Market Value:
On a given date, the arithmetic mean of the high and low prices of the Shares as
reported on such date on the Composite Tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if no
Composite Tape exists for such national securities exchange on such date, then
on the principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on a national
securities exchange, the arithmetic mean of the per Share closing bid price and
per Share closing asked price on such date as quoted on the National Association
of Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted), or, if there is no market on which the Shares are
regularly quoted, the Fair Market Value shall be the value established by the
Committee in good faith. If no sale of Shares shall have been reported on such
Composite Tape or such national securities exchange on such date or quoted on
the National Association of Securities Dealers Automated Quotation System on
such date, then the immediately preceding date on which sales of the Shares have
been so reported or quoted shall be used.           (m) ISO: An Option that is
also an incentive stock option granted pursuant to Section 7(d) of the Plan.    
      (n) LSAR: A limited stock appreciation right granted pursuant to
Section 8(d) of the Plan.           (o) Other Stock-Based Awards: Awards granted
pursuant to Section 9 of the Plan.           (p) Option: A stock option granted
pursuant to Section 7 of the Plan.           (q) Option Price: The purchase
price per Share of an Option, as determined pursuant to Section 7(a) of the
Plan.           (r) Participant: An individual who is selected by the Committee
to participate in the Plan pursuant to Section 5 of the Plan.          
(s) Performance-Based Awards: Other Stock-Based Awards granted pursuant to
Section 9(b) of the Plan.

 



--------------------------------------------------------------------------------



 





        (t) Person: As such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).           (u) Plan: The Amended
and Restated 2001 Moody’s Corporation Key Employees’ Stock Incentive Plan.    
      (v) Post-Retirement Exercise Period: As such term is defined in
Section 7(f) of the Plan.           (w) Restricted Stock: Restricted stock
granted pursuant to Section 9 of the Plan.           (x) Restricted Stock Unit:
A restricted stock unit representing a right to acquire a fixed number of Shares
at a future date, granted pursuant to Section 9 of the Plan.          
(y) Retirement: Termination of employment with the Company or an Affiliate after
such Participant has attained age 55 and five years of service with the Company;
or, with the prior written consent of the Committee that such termination be
treated as a Retirement hereunder, termination of employment under other
circumstances.           (z) Shares: Shares of common stock, par value $0.01 per
Share, of the Company.           (aa) Special Exercise Period: As such term is
defined in Section 7(f) of the Plan.           (bb) Stock Appreciation Right: A
stock appreciation right granted pursuant to Section 8 of the Plan.          
(cc) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).           (dd) Termination of
Employment: A Participant’s termination of employment with the Company or an
Affiliate, as the case may be.

 

3. Shares Subject to the Plan

      The maximum number of Shares with respect to which Awards may be granted
under the Plan shall be 12,800,000 (subject to adjustment in accordance with the
provisions of Section 10 hereof), whether pursuant to ISOs or otherwise. Of that
number, not more than 2,500,000 Shares (subject to adjustment in accordance with
the provisions of Section 10 hereof) will be available for grants under the Plan
of unrestricted Shares, Restricted Stock, Restricted Stock Units or any Other
Stock-Based Awards pursuant to Section 9 hereof. The maximum number of Shares
with respect to which Awards of any and all types may be granted during a
calendar year to any Participant shall be limited, in the aggregate, to 400,000.
The Shares may consist, in whole or in part, of authorized and unissued Shares
or treasury Shares. Shares which are subject to Awards which terminate, expire,
are forfeited or lapse may be utilized again with respect to Awards granted
under the Plan.

 

4. Administration

      The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof consisting
solely of at least two individuals who are each “non-employee directors” within
the meaning of Rule 16b-3 under the Act (or any successor rule thereto) and
“outside directors” within the meaning of Section 162(m) of the Code (or any
successor section thereto); provided, however, that any action permitted to be
taken by the Committee may be taken by the Board, in its discretion. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such

 



--------------------------------------------------------------------------------



 



Participants are similarly situated. The Committee shall require payment of any
amount it may determine to be necessary to withhold for federal, state, local or
other taxes as a result of the grant or the exercise of an Award. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of such withholding taxes by (a) delivery of Shares or (b) having Shares
withheld by the Company from any Shares that would have otherwise been received
by the Participant. The number of Shares so delivered or withheld shall have an
aggregate Fair Market Value on the date of the exercise of an Award sufficient
to satisfy the applicable withholding taxes. In addition, with the approval of
the Committee, a Participant may satisfy any additional tax that the Participant
elects to have the Company withhold by delivering to the Company or its
designated representative Shares already owned by the Participant or, in the
case of Shares acquired through an employee benefit plan, Shares held by the
Participant for more than six months. If the chief executive officer of the
Company is a member of the Board, the Board by specific resolution may
constitute such chief executive officer as a committee of one which shall have
the authority to grant Awards of up to an aggregate of 100,000 Shares in each
calendar year to Participants who are not subject to the rules promulgated under
Section 16 of the Act (or any successor section thereto) or “covered employees”
as defined in Section 162(m) of the Code; provided, however, that such chief
executive officer shall notify the Committee of any such grants made pursuant to
this Section 4.
 

5. Eligibility

      Key employees (but not members of the Committee or any person who serves
only as a director) of the Company and its Affiliates, who are from time to time
responsible for the management, growth and protection of the business of the
Company and its Affiliates, and consultants to the Company and its Affiliates,
are eligible to be granted Awards under the Plan. Participants shall be selected
from time to time by the Committee, in its sole discretion, from among those
eligible, and the Committee shall determine, in its sole discretion, the number
of Shares to be covered by the Awards granted to each Participant.

 

6. Limitations

      No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

7. Terms and Conditions of Options

      Options granted under the Plan shall be, as determined by the Committee,
non-qualified, incentive or other stock options for federal income tax purposes,
as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:



        (a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.           (b) Exercisability. Options
granted under the Plan shall be exercisable at such time and upon such terms and
conditions as may be determined by the Committee, but in no event shall an
Option be exercisable more than ten years after the date it is granted.    
      (c) Exercise of Options. Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of Section 7
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii) or (iii) in the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash, (ii) in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such shares of Common Stock have been held by the Participant for no less
than six months, (iii) partly in cash and partly in such Shares, (iv) through
the delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to

 



--------------------------------------------------------------------------------



 



  the aggregate Option Price for the Shares being purchased, or (v) through such
other means as shall be prescribed in the Award agreement. No Participant shall
have any rights to dividends or other rights of a stockholder with respect to
Shares subject to an Option until the occurrence of the exercise date
(determined as set forth above) and, if applicable, the satisfaction of any
other conditions imposed by the Committee pursuant to the Plan.          
(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). Unless otherwise permitted under Section 422
of the Code (or any successor section thereto), no ISO may be granted to any
Participant who at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. Notwithstanding
Section 5 hereof, ISOs may be granted solely to employees of the Company and its
Subsidiaries.           (e) Exercisability Upon Termination of Employment by
Death or Disability. Upon a Termination of Employment by reason of death or
Disability after the first anniversary of the date of grant of an Option,
(i) the unexercised portion of such Option shall immediately vest in full and
(ii) such portion may thereafter be exercised during the shorter of (A) the
remaining stated term of the Option or (B) five years after the date of death or
Disability.           (f) Exercisability Upon Termination of Employment by
Retirement. Upon a Termination of Employment by reason of Retirement after the
first anniversary of the date of grant of an Option, an unexercised Option may
thereafter be exercised during the shorter of (i) the remaining stated term of
the Option or (ii) five years after the date of such Termination of Employment
(the “Post-Retirement Exercise Period”), but only to the extent to which such
Option was exercisable at the time of such Termination of Employment or becomes
exercisable during the Post-Retirement Exercise Period as if such Participant
were still employed by the Company or an Affiliate; provided, however, that if a
Participant dies within a period of five years after such Termination of
Employment, an unexercised Option may thereafter be exercised, during the
shorter of (i) the remaining stated term of the Option or (ii) the period that
is the longer of (A) five years after the date of such Termination of Employment
or (B) one year after the date of death (the “Special Exercise Period”), but
only to the extent to which such Option was exercisable at the time of such
Termination of Employment or becomes exercisable during the Special Exercise
Period.           (g) Effect of Other Termination of Employment. Upon a
Termination of Employment for any reason (other than death, Disability or
Retirement after the first anniversary of the date of grant of an Option as
described above), an unexercised Option may thereafter be exercised during the
period ending 30 days after the date of such Termination of Employment, but only
to the extent to which such Option was exercisable at the time of such
Termination of Employment. Notwithstanding the foregoing, the Committee may, in
its sole discretion, either by prior written agreement with the Participant or
upon the occurrence of a Termination of Employment, accelerate the vesting of
unvested Options held by a Participant if such Participant’s Termination of
Employment is without “cause” (as such term is defined by the Committee in its
sole discretion) by the Company.           (h) Nontransferability of Stock
Options. Except as otherwise provided in this Section 7(h), a stock option shall
not be transferable by the Participant otherwise than by will or by the laws of
descent and distribution, and during the lifetime of a Participant an option
shall be exercisable only by the Participant. An option exercisable after the
death of a Participant or a transferee pursuant to the following sentence may be
exercised by the legatees, personal representatives or distributees of the
Participant or such transferee. The Committee may, in its discretion, authorize
all or a portion of the

 



--------------------------------------------------------------------------------



 



  options previously granted or to be granted to a Participant, other than ISOs,
to be on terms which permit irrevocable transfer for no consideration by such
Participant to any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, of the Participant, any trust in which these
persons have more than 50% of the beneficial interest, any foundation in which
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than 50% of
the voting interests (“Eligible Transferees”), provided that (i) the stock
option agreement pursuant to which such options are granted must be approved by
the Committee, and must expressly provide for transferability in a manner
consistent with this Section and (ii) subsequent transfers of transferred
options shall be prohibited except those in accordance with the first sentence
of this Section 7(h). The Committee may, in its discretion, amend the definition
of Eligible Transferees to conform to the coverage rules of Form S-8 under the
Securities Act of 1933 or any comparable Form from time to time in effect.
Following transfer, any such options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer. The
events of Termination of Employment of Sections 7(e), 7(f) and 7(g) hereof shall
continue to be applied with respect to the original Participant, following which
the options shall be exercisable by the transferee only to the extent, and for
the periods specified, in Sections 7(e), 7(f) and 7(g). The Committee may
delegate to a committee consisting of employees of the Company the authority to
authorize transfers, establish terms and conditions upon which transfers may be
made and establish classes of options eligible to transfer options, as well as
to make other determinations with respect to option transfers.          
(i) Elective Deferral.



        (i) Notwithstanding anything herein to the contrary, the Committee, in
its sole discretion, may provide that a Participant may elect to defer delivery
of the proceeds of exercise of an unexercised Option, provided that such
election is in accordance with rules which may be established by the Committee,
is irrevocable and is made (A) at least two years (or such shorter period as may
be determined by the Committee) prior to the date that such Option otherwise
would expire and (B) at least one year (or such shorter period as may be
determined by the Committee) prior to the date such Option is exercised. Upon
such exercise, the amount deferred shall be credited, at the date of exercise,
to a deferred compensation account pursuant to a deferred compensation agreement
between the Participant and the Company, and shall be payable at such time or
times and in such manner as shall be provided in such agreement, provided that
the date as of which payment shall be made or payments shall commence shall be
not less than two years (or such shorter period as may be determined by the
Committee) subsequent to the date of exercise, but not later than the first day
of the third month following the Participant’s Termination of Employment.    
      (ii) Each Participant shall have the status of a general unsecured
creditor of the Company with respect to his or her deferred compensation
account, and such account constitutes a mere promise by the Company to make
payments with respect thereto.           (iii) A Participant’s right to benefit
payments under the Plan with respect to his or her deferred compensation account
may not be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, attached or garnished by creditors of the Participant or the
Participant’s beneficiary and any attempt to do so shall be void.

 

8. Terms and Conditions of Stock Appreciation Rights

      (a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as

 



--------------------------------------------------------------------------------



 



are contemplated by this Section 8 (or such additional limitations as may be
included in an Award agreement).

      (b) Terms. The exercise price per Share of a Stock Appreciation Right
shall be an amount determined by the Committee but in no event shall such amount
be less than the greater of (i) the Fair Market Value of a Share on the date the
Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, the Option
Price of the related Option and (ii) an amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant to exercise the Stock Appreciation Right in whole or in part and,
upon such exercise, to receive from the Company an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over
(B) the exercise price per Share, times (ii) the number of Shares covered by the
portion of the Stock Appreciation Right so exercised. Each Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, shall entitle
a Participant to surrender to the Company the unexercised Option, or any portion
thereof, and to receive from the Company in exchange therefor an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the Option Price per Share, times (ii) the number of Shares covered by
the Option, or portion thereof, which is surrendered. The date a notice of
exercise is received by the Company shall be the exercise date. Payment shall be
made in Shares or in cash, or partly in Shares and partly in cash, valued at
such Fair Market Value, all as shall be determined by the Committee. Stock
Appreciation Rights may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the Stock Appreciation Right is being exercised. No fractional
Shares will be issued in payment for Stock Appreciation Rights, but instead cash
will be paid for a fraction or, if the Committee should so determine, the number
of Shares will be rounded downward to the next whole Share.

      (c) Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.

      (d) Limited Stock Appreciation Rights. The Committee may grant LSARs that
are exercisable upon the occurrence of specified contingent events. Such LSARs
may provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

 

9. Other Stock-Based Awards

      (a) Generally. The Committee, in its sole discretion, may grant Awards of
unrestricted Shares, Restricted Stock, Restricted Stock Units and other Awards
that are valued in whole or in part by reference to, or are otherwise based on
the Fair Market Value of, Shares (collectively, “Other Stock-Based Awards”).
Such Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Awards granted under the
Plan. Subject to the provisions of the Plan, the Committee shall determine to
whom and when Other Stock-Based Awards will be made; the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards; whether
such Other Stock-Based Awards shall be settled in cash, Shares or a combination
of cash and Shares; and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof).

      (b) Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 9 may be
granted in a manner that will enable the Company to deduct any amount paid by
the Company under Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of one or more pre-established, objective
performance goals established in writing by the Committee, for a performance
period established by the Committee, (i) at a time when the outcome for



--------------------------------------------------------------------------------



 



that performance period is substantially uncertain and (ii) not later than
90 days after the commencement of the performance period to which the
performance goal relates, but in no event after 25% of the relevant performance
period has elapsed. The performance goals shall be based upon one or more of the
following criteria: (i) earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment before or after the cost of capital; (ix) improvements in capital
structure; (x) profitability of an identifiable business unit or product;
(xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) changes in net assets (whether or not multiplied
by a constant percentage intended to represent the cost of capital); and
(xix) return on assets. The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its divisions, units, minority
investments, partnerships, joint ventures, product lines or products or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items or
accounting changes. The maximum amount of a Performance-Based Award to any
Participant with respect to a fiscal year of the Company shall be $5,000,000.
The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Section 162(m) of the Code, elect prior to the commencement of the
relevant services to defer payment of a Performance-Based Award.

      (c) Terms and Conditions of Restricted Stock and Restricted Stock Units.



        (i) Grant. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an agreement in form approved by the Committee. The
vesting of a Restricted Stock Award or Restricted Stock Unit granted under the
Plan may be conditioned upon the completion of a specified period of employment
with the Company or an Affiliate, upon attainment of specified performance
goals, and/or upon such other criteria as the Committee may determine in its
sole discretion.           (ii) Receipt of Restricted Stock. As soon as
practicable after an Award of Restricted Stock has been made to a Participant,
there shall be registered in the name of such Participant or of a nominee the
number of Shares of Restricted Stock so awarded. Except as provided in the
applicable agreement, no Shares of Restricted Stock may be assigned, transferred
or otherwise encumbered or disposed of by the Participant until such Shares have
vested in accordance with the terms of such agreement. If and to the extent that
the applicable agreement so provides, a Participant shall have the right to vote
and receive dividends on the Shares of Restricted Stock granted to him or her
under the Plan. Unless otherwise provided in the applicable agreement, any
Shares received as a dividend on such Restricted Stock or in connection with a
stock split of the Shares of Restricted Stock shall be subject to the same
restrictions as the Restricted Stock.           (iii) Payments Pursuant to
Restricted Stock Units. Restricted Stock Units may not be assigned, transferred
or otherwise encumbered or disposed of by the Participant until such Restricted
Stock Units have vested in accordance with the terms of the applicable
agreement. Upon the vesting of the Restricted Stock Unit (unless a Deferral
Election has been made), certificates for Shares shall be delivered to the
Participant or his legal representative on the last business day of the calendar
quarter in which such vesting event occurs or as soon thereafter as practicable,
in a number equal to the Shares covered by the Restricted Stock Unit. A
Participant may elect to defer receipt of his certificates (a “Deferral
Election”)



--------------------------------------------------------------------------------



 



  beyond the vesting date for a specified period or until a specified event,
subject to the Committee’s approval and to such terms as are determined by the
Committee in its discretion, provided that any such Deferral Election is made at
least one year (or such shorter period as may be determined by the Committee)
prior to the date on which the Restricted Stock Unit would vest.          
(iv) Effect of Termination of Employment or Death. Upon a Termination of
Employment by reason of death, Disability or Retirement after the first
anniversary of the date of the Award of Restricted Stock or Restricted Stock
Units, the Restricted Stock or Restricted Stock Units shall immediately vest in
full and all restrictions on such Awards shall terminate. Upon a Termination of
Employment for any reason other than death, Disability or Retirement, a
Participant’s unvested Restricted Stock and Restricted Stock Units shall be
forfeited. Notwithstanding the foregoing, the Committee may, in its sole
discretion, either by prior written agreement with the Participant or upon the
occurrence of a Termination of Employment, accelerate the vesting of unvested
Restricted Stock or Restricted Stock Units held by the Participant if such
Participant’s Termination of Employment is without “cause” (as such term is
defined by the Committee in its sole discretion) by the Company.

 

10. Adjustments Upon Certain Events

      Notwithstanding any other provisions in the Plan to the contrary, the
following provisions shall apply to all Awards granted under the Plan:



        (a) Generally. In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, split-up, spin-off,
combination or exchange of Shares or other corporate exchange, or any
distribution to stockholders of Shares other than regular cash dividends, the
Committee shall make such substitution or adjustment, if any, as it, in its sole
discretion and without liability to any person, deems to be equitable to prevent
substantial dilution or enlargement of the rights granted to Participants, as to
(i) the number or kind of Shares or other securities issued or reserved for
issuance pursuant to the Plan or pursuant to outstanding Awards, (ii) the Option
Price and/or (iii) any other affected terms of such Awards.           (b) Change
in Control. In the event of a Change in Control, Awards granted under the Plan
shall accelerate as follows: (i) each Option and Stock Appreciation Right shall
become immediately vested and exercisable; provided, however, that if such
Awards are not exercised prior to the date of the consummation of the Change in
Control, the Committee, in its sole discretion and without liability to any
person, may provide for (A) the payment of a cash amount in exchange for the
cancellation of such Award and/or (B) the issuance of substitute Awards that
will substantially preserve the value, rights and benefits of any affected
Awards (previously granted hereunder) as of the date of the consummation of the
Change in Control; (ii) restrictions on Awards of restricted shares shall lapse;
and (iii) Other Stock-Based Awards shall become payable as if targets for the
current period were satisfied at 100%.

 

11. No Right to Employment

      The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
employment of such Participant.

 

12. Successors and Assigns

      The Plan shall be binding on all successors and assigns of the Company and
a Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

13. Nontransferability of Awards

      Except as provided in Section 7(h) of the Plan, an Award shall not be
transferable or assignable by the Participant otherwise than by will or by the
laws of descent and distribution. During the lifetime of a

 



--------------------------------------------------------------------------------



 



Participant, an Award shall be exercisable only by such Participant. An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant. Notwithstanding
anything to the contrary herein, the Committee, in its sole discretion, shall
have the authority to waive this Section 13 or any part thereof (except with
respect to ISOs) to the extent that this Section 13 or any part thereof is not
required under the rules promulgated under any law, rule or regulation
applicable to the Company.
 

14. Amendments or Termination

      The Board or the Committee may amend, alter or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which, (a) without the
approval of the stockholders of the Company, would (except as is provided in
Section 10 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or change the maximum number of Shares for which Awards may
be granted to any Participant or (b) without the consent of a Participant, would
impair any of the rights or obligations under any Award theretofore granted to
such Participant under the Plan; provided, however, that the Board or the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws. Notwithstanding anything to the contrary herein, neither the Committee nor
the Board may amend, alter or discontinue the provisions relating to
Section 10(b) of the Plan after the occurrence of a Change in Control.

 

15. International Participants

      With respect to Participants who reside or work outside the United States
of America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code (or any successor section
thereto), the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law.

 

16. Choice of Law

      The Plan shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed in the
State of Delaware.

 

17. Effectiveness of the Plan

      The Plan, as amended and restated, shall be effective as of April 27,
2004, upon its approval by the stockholders at the 2004 Annual Meeting.

 